DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 5 May 20222 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Election/Restrictions
Newly submitted claims 22 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions of a) claims 2-11 and 23 and b) claim 22 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Invention of a) requires a server, which is not required of the product of claim 22.  The device of b) requires the software application causing the mobile device to receive at least one insurance quote from insurance providers, which is not required of the invention of a).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 	Claims 2-11 and 23 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites a mobile device that transmits an insurance quote request including the image of the testing device.  The specification as originally filed does not provide support for this limitation.  The specification at paragraph 123 teaches a query for a real-time insurance quote occurs after a user has conducted a test and results of the test are transmitted to insurance carriers. At paragraph 125, the specification discloses that insurance quotes are based on information regarding the type or results of the test conducted by the user.  At paragraph 104, the specification discloses transmitting a test image capture by the mobile device to a central office over a network that is connected to a database to obtain information for generating a result, recommending a pharmaceutical product and retrieving medical codes.  The server transmits a result back to the mobile device, but does not disclose the image transmitted in relation to an insurance quote request as claimed. Nowhere does the specification disclose that the mobile device software transmits an insurance quote request including the image of the testing device as claimed and this limitation is rejected as new matter.
Claims 2 and 23 recite the server receiving from the mobile device the insurance quote request including the image of the testing device.  The specification as originally filed teach only test results, not an image, being received by a server with an insurance quote request (see paragraphs 123 and 125).  At paragraph 104, the specification discloses transmitting a test image capture by the mobile device to a central office over a network that is connected to a database to obtain information for generating a result, recommending a pharmaceutical product and retrieving medical codes.  The server transmits a result back to the mobile device, but does not disclose the image transmitted in relation to an insurance quote request as claimed.  The central office transmits a result back to the mobile device, but does not disclose the server receiving an image associated with an insurance quote request as claimed. The server receiving, from the mobile device, the insurance quote request including the image of the testing device is rejected as new matter.

Allowable Subject Matter
Claims 2-11 and 23 are free of the prior art.  The following is a statement of reasons for the indication of subject matter free of the prior art:  the prior art fails to teach a mobile device comprising a software application that generates a graphical use display requesting input of user information relating to an insurance quote, receiving the user information relating to the insurance quote from the graphical user display, transmitting an insurance quote request including the image of the testing device and the user information relating to the insurance quote and a server receiving, from the mobile device, the insurance quote request including the image of the testing device and the user information relating to the insurance quote.
Joao (US 2015/0161330) teaches a system comprising a mobile device and a server disposed on a network configured to receive diagnostic test results and user information associated with a test device, storing the test results and user information, transmitting a quote requested based on the diagnostic test results, receiving at least one quote from the insurance provider and transmitting the quote to the mobile device.  Joao fails to teach the mobile device generating a graphical user display requesting input of user information relating to an insurance quote, transmitting an insurance quote request including the image of the testing device and the user information relating to the insurance quote and the server receiving, from the mobile device, the insurance quote request including the image of the testing device and the user information relating to the insurance quote.
Marlow et al. (US 10,102,586) teach a mobile device comprising a software application to capture an image of automobile damage and transmit an insurance quote request including the image.  Marlow et al. fail to teach the software application capturing an image of a test device where misalignment of a displayed outline generates a warning message and detection of alignment of an outline with the device automatically triggers capture of the device.
	Nepomniachtchi et al. (US 2013/0287265) teach a system comprising a mobile device that captures an image of a drivers license and transmits the image to an insurance company, but fail to teach a software application capturing an image of a test device where misalignment of a displayed outline generates a warning message and detection of alignment of an outline with the device automatically triggers capture of the device and transmitting an insurance quote request including an image of a test device.
	Marinkovich et al. (US 2012/0321759) teach a system comprising user-entered image of skin analysis captured with a mobile device transmitted to a database where an insurance company may access data.  Marinkovich et al. fail to teach the mobile device generating a user display requesting input of user information relating to an insurance quote and transmitting an insurance quote request including the image user-entered image.  Marinkovich et al. also fail to teach the image being of a testing device.

Response to Arguments
Applicant’s arguments filed 5 May 2022, with respect to the rejection(s) of the pending claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 2 and new claim 23 requiring the new limitations of the mobile device software application transmitting an insurance quote request including the image of the testing device and the server, receiving from the mobile device, the insurance quote request including the image of the testing device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641